Citation Nr: 1040030	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant from 
exposure to asbestos.  

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran had active service in the United States Navy from 
February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

When this matter was initially before the Board in March 2007, 
the Board denied the Veteran's claim of entitlement to an initial 
disability rating in excess of 30 percent for bilateral calcified 
pleural plaquing, resultant from exposure to asbestos.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), which in a May 2008 
order, granted the parties' April 2008 joint motion for remand, 
vacating the Board's March 2007 decision and remanding the case 
for compliance with the terms of the joint motion.  In the joint 
motion, the parties agreed that in the March 2007 decision, the 
Board failed to discuss how a VA Compensation and Pension (C&P) 
examination report, signed by a physician's assistant and showing 
no sign of having been transmitted by Compensation and Pension 
Record Interchange (CAPRI), can be adequate for rating purposes.

This case was again before the Board in July 2008 when it was 
remanded for further development.  After completion of the 
development requested, the case was returned to the Board and the 
Veteran's claim of entitlement to an initial evaluation in excess 
of 30 percent disabling for bilateral calcified pleural plaquing, 
resultant from exposure to asbestos, was again denied in a Board 
decision dated in December 2008.  The Veteran appealed the 
Board's decision to the Court, which in a June 2009 order, 
granted the parties' June 2009 joint motion for remand, vacating 
the Board's December 2008 decision and remanding the case for 
compliance with the terms of the joint motion.  

In the joint motion, the parties agreed that prior to issuing the 
December 2008 decision, the Board failed to provide the Veteran 
with a copy of his September 2008 VA medical examination report 
and therefore the Veteran did not have the opportunity to respond 
to the information contained in the 2008 medical examination 
report.  This case was again before the Board in September 2009 
when it was remanded for further development.  Specifically, the 
Board instructed the RO to provide the Veteran with a copy of his 
September 2008 VA examination report, to obtain the Veteran's VA 
treatment records dated from February 2008, and to schedule the 
Veteran for a VA examination with a pulmonologist in order to 
determine the current nature and severity of his service-
connected bilateral calcified pleural plaquing.  

In an October 2009 letter, the Veteran was informed to provide 
the RO with any additional evidence or information which would 
help support his claim.  Enclosed with the letter was also a copy 
of the Veteran's September 2008 VA examination report.  The RO 
also obtained the Veteran's updated VA treatment records, and 
scheduled the Veteran for two VA examinations, one in November 
2009 and another in July 2010.  Copies of the VA examination 
reports have been associated with the Veteran's claims file.  As 
such, the Board finds that the RO completed the development 
requested in the January 2007 Board remand and complied with the 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In response to a February 2010 request by the Veteran, a 
copy of his claims file was mailed to him in March 2010.  In 
response to requests by the Veteran's representative, a copy of 
the Veteran's November 2009 VA examination report was mailed to 
his firm in May 2010, and a copy of the Veteran's July 2010 VA 
examination report was mailed to his firm in September 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected bilateral calcified pleural plaquing, and 
therefore, the issue of entitlement to a TDIU has been reasonably 
raised by the record.  This issue is considered part and parcel 
of the Veteran's claim for an initial increased rating for 
bilateral calcified pleural plaquing.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  The issue of entitlement to a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO, in Washington, DC.


FINDINGS OF FACT

1.  Pulmonary function tests in January 2004 revealed a forced 
vital capacity (FVC) of 71 percent of predicted.

2.  Pulmonary function tests in March 2004 revealed a FVC of 73 
percent of predicted.

3.  Pulmonary function tests in October 2004 revealed a pre-
bronchodilator FVC of 82 percent of predicted, a post-
bronchodilator FVC of 69 percent of predicted, and a DLCO (SB) of 
111 percent of predicted.

4.  Pulmonary function tests in February 2008 revealed an FVC of 
79 percent of predicted.

5.  Pulmonary function tests in September 2008 revealed a pre-
bronchodilator FVC of 77 percent of predicted, a post-
bronchodilator FVC of 82 percent of predicted, and a DLCO (SB) of 
90 percent of predicted.

6.  Pulmonary function tests in July 2010 revealed a pre-
bronchodilator FVC of 85 percent of predicted, a post-
bronchodilator FVC of 81 percent of predicted, and a DLCO (SB) of 
92 percent of predicted.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in 
excess of 30 percent for bilateral calcified pleural plaquing, 
resultant from exposure to asbestos, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6833 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records and 
private treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with his.  As 
previously discussed in the Introduction, per his request, copies 
of the Veteran's claims file were mailed him in March 2010.  In 
addition, copies of the Veteran's November 2009 and July 2010 VA 
examination reports were mailed to the Veteran's representative 
in response to his requests.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  In fact, in the August 2010 Supplemental Statement of 
the Case Notice Response, the Veteran indicated that he had no 
other information or evidence to submit.  

The Veteran was afforded VA examinations in October 2004, 
September 2008, November 2009 and July 2010 in connection with 
his claim for an increased initial rating for his service-
connected bilateral calcified pleural plaquing.  With respect to 
the most recent VA examinations conducted in November 2009 and 
July 2010, the Board finds that both VA examination reports 
included a review of the Veteran's claims file, an interview of 
the Veteran and a discussion of his medical history.  In 
assessing the level of disability of the Veteran's service-
connected disorder, both examiners reviewed the Veteran's medical 
history with him, recorded his current complaints, and conducted 
a physical examination before rendering appropriate diagnoses and 
opinions.  The Board notes, however, that the November 2009 
pulmonary function tests, which are crucial in addressing the 
requisite criteria to rate the disability in this case, did not 
meet the American Thoracic Society criteria for Interpretation.  
The pulmonary physician conducting the test found the results to 
be insufficient and the data to be unacceptable.  Therefore, 
these PFT results cannot be taken into consideration when 
determining whether the Veteran is entitled to a higher initial 
evaluation for his service-connected disorder.  However, 
pulmonary functions tests were conducted during the July 2010 
examination and the results were found to be both sufficient and 
acceptable when applied to the rating criteria necessary to rate 
the Veteran's disability.  

The Board therefore concludes that there is adequate medical 
evidence of record to make a determination in this case and the 
Veteran's claim can be adjudicated on the evidence of record.  
See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative 
have not contended otherwise.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess 
of 30 percent disabling for service-connected bilateral calcified 
pleural plaquing, resultant from exposure to asbestos.  The 
Veteran contends that his symptoms are more severe than 
contemplated by a 30 percent evaluation.

The Veteran's pulmonary disease has been rated under Diagnostic 
Code 6833.  Under this diagnostic code, a 10 percent rating is 
warranted when the Forced Vital Capacity (FVC) is 75 to 80 
percent of predicted, or; Diffusing Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 
80 percent of predicted.  A 30 percent rating is warranted for 
FVC of 65 to 74 percent of predicted, or; DLCO (SB) of 56-65 
percent of predicted.  A 60 percent rating is warranted for a FVC 
of 50 to 64 percent of predicted, or; DLCO (SB) of 40 to 55 
percent of predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory limitation.  
A 100 percent rating is warranted for FVC less than 50 percent of 
predicted, or; DLCO (SB) less than 40-percent of predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor pulmonale 
or pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 6833.

The criteria under Diagnostic Code 6833 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).  The Board notes that 38 C.F.R. § 4.96(d)(4) 
requires that post-bronchodilator measurements be used when 
evaluating a Veteran's pulmonary condition, except when the pre-
bronchodilator measurements are normal, or when the examiner 
determines that the post-bronchodilator studies should not be 
done and states why.  According to 38 C.F.R. § 4.96(d)(5), the 
rater is to use post-bronchodilator results in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-bronchodilator 
results.  In those cases, the pre-bronchodilator results are to 
be used for rating purposes.

In a private pulmonary function test (PFT) examination report, 
dated in January 2004, the Veteran's FVC was noted to be 71 
percent of predicted.  No DLCO (SB) was performed.  In a private 
PFT examination report, dated in March 2004, the Veteran's FVC 
was noted to be 73 percent of predicted.  No DLCO (SB) was 
performed.

The Veteran was afforded a VA pulmonary examination in October 
2004.  After examination, the Veteran was noted to have a pre-
bronchodilator FVC of 82 percent of predicted and a post-
bronchodilator FVC of 69 percent of predicted.  The Veteran's 
DLCO (SB) was noted to be 111 percent of predicted.  In this 
instance, the pre-bronchodilator results will be used, since the 
post-bronchodilator result is poorer.  See 38 C.F.R. 
§ 4.96(d)(5).

In a private PFT examination report, dated in February 2008, the 
Veteran's FVC was noted to be 79 percent of predicted.  No DLCO 
(SB) was performed.

In September 2008 the Veteran was afforded a VA C&P pulmonary 
examination which was performed by a pulmonologist.  After 
examination, the Veteran was noted to have a pre-bronchodilator 
FVC of 77 percent of predicted and a post-bronchodilator FVC of 
82 percent of predicted.  The Veteran's DLCO (SB) was noted to be 
90 percent of predicted.  Based on the computerized 
interpretation, the spirometric results were within normal 
limits.  In addition, the diffusing capacity (DLCO) was noted to 
be within normal limits, and that there did not appear "to be a 
significant response to the one-time use of a bronchodilator."  
However, these findings did reveal there to be severe chest 
restriction as reflected by the reduced total lung capacity.  
Upon reviewing the medical findings, the examiner noted that the 
pulmonary function test results were "nearly within normal 
limits."  

A private pulmonary function test was subsequently conducted in 
May 2009.  While the results of the private PFT revealed that the 
Veteran's condition had become more severe, they were found 
insufficient for rating purposes as they did not indicate that 
the testing had been performed after administration of a 
bronchodilator.  See 38 C.F.R. § 4.96 (2010).  

Pursuant to the September 2009 Board remand, the Veteran was 
afforded a VA examination in November 2009, during which the 
Veteran reported feeling short of breath with exertion since 
2004.  The Veteran also reported suffering from a frequent cough 
as well as a history of occasional dyspnea, especially on severe 
exertions.  On physical examination, the examiner observed that 
the Veteran did in fact suffer from dyspnea on moderate and 
severe exertions.  A review of the chest X-ray reports revealed a 
"[s]table chest," and stable "[p]leiral based plaques [a]nd 
tiny subpleural nidles. . . ."  The examiner diagnosed the 
Veteran with asbestosis, bilateral calcified pleural plaquing and 
shortness of breath on exertion.  With respect to the category of 
respiratory diseases, the Veteran was shown to have a restrictive 
respiratory system.  It was noted that such diagnoses did not 
have a significiant effect on the Veteran's occupation.  The 
disorder did have a severe effect on his ability to exercise, and 
participate in sports and recreational activities, a mild effect 
on his ability to shop, travel and perform his chores, and no 
effect on the remainder of his activities of daily living.  In 
addition, the medical evidence did not reveal any signs of cor 
pulmonale or pulmonary hypertension.  As previously noted, the 
pulmonary physician noted that the PFT results did not meet the 
American Thoracic Society criteria for Interpretation.  
Specifically, the physician explained that he or she was 
"[u]nable to obtain acceptable spirometry data secondary to non 
reproducibility of best and next best trial."  He or she further 
wrote that "[p]oor panting technique resulted in "unacceptable 
lung volume data" and "[i]nsufficient inspired volume during 
DLCO study resulted in unacceptable data."  Since the test 
results were considered unacceptable and insufficient in 
accordance with the American Thoracic Society criteria for 
Interpretation, the Board will not take these PFTs into 
consideration in determining whether the Veteran is entitled to a 
higher initial evaluation for his service-connected disability.  

The Veteran was afforded another VA examination in July 2010 by 
the same pulmonologist who conducted the September 2008 VA 
examination.  The examiner reviewed the Veteran's medical history 
and claims file.  During the examination, the Veteran reported 
that he felt he was getting "more short of breath" on "less 
than usual exertion."  He explained that he was able to walk at 
a slow pace on leveled ground, but could not run or climb steps 
without becoming short of breath.  He also complained of having a 
history of chronic coughing.  Upon reviewing the Veteran's 
various bodily systems with him, the physician noted there to be 
positive findings for chronic fatigue, shortness of breath, 
cough, and expectoration of whitish mucus.  

Based on his assessment of the Veteran's medical records, 
previous pulmonary functions tests, as well his own physical 
examination of the Veteran, the physician found that the Veteran 
had calcified pleural plaques on the CT scan of his chest and a 
history of exposure to asbestos while in service.  The Veteran 
also underwent a pulmonary function test, the results of which 
revealed a pre-bronchodilator FVC of 85 percent of predicted and 
a post-bronchodilator FVC of 81 percent of predicted.  The 
Veteran's DLCO (SB) was noted to be 92 percent of predicted.  The 
physician indicated that the Veteran's PFTs "were within normal 
limits."  Based on the computerized interpretation, severe chest 
restriction was indicated by the reduced total lung capacity, the 
diffusing capacity was within normal limits, and that there did 
not appear to be a significant response to the one time use of a 
bronchodilator.  While the physician observed that the Veteran 
was "very symptomatic with shortness of breath," he opined that 
the Veteran's symptoms are "out of proportion to his objective 
findings on the pulmonary function testing," and that the PFTs 
were more reliable.  Again, the pre-bronchodilator results will 
be relied upon because the post-bronchodilator results were 
poorer.  See 38 C.F.R. § 4.96(d)(5).

In light of the evidence, the Board finds that an initial 
evaluation in excess of 30 percent disabling is not warranted.  
The evidence of record does not reveal that the Veteran's 
breathing disorder manifests in an FVC of 64 percent of predicted 
or less, or; DLCO (SB) of 55 percent of predicted or less, or; 
maximum exercise capacity of 20 ml/kg/min oxygen consumption or 
less with cardiorespiratory limitation, or cor pulmonale, or 
pulmonary hypertension, or; requires outpatient oxygen therapy, 
at any point during the appeals period.  Indeed, the objective 
medical evidence reflects an improvement in the Veteran's 
service-connected disorder.  However, a sustained improvement has 
not been shown.  While the Board sympathizes with what the 
Veteran has endured due to his disability, the objective medical 
findings do not show that he is entitled to a higher initial 
evaluation for his service-connected disability.  Accordingly, 
the evaluation of bilateral calcified pleural plaquing, currently 
evaluated as 30 percent disabling, is continued and entitlement 
to an initial evaluation in excess of 30 percent disabling is 
denied.  

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant from 
exposure to asbestos, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Extraschedular Consideration

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

With regard to the Veteran's service-connected bilateral 
calcified pleural plaquing, the evidence of record does not 
reflect that the Veteran's disability picture is so exceptional 
as to not be contemplated by the rating schedule.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's currently assigned 30 
percent disability rating contemplate his symptoms throughout the 
appeal period, and there are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  As 
such, the threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected bilateral calcified pleural plaquing 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular scheduler 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of 
this issue to the appropriate VA officials for consideration of 
an extraschedular evaluation is not warranted.  

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation for 
his varicose veins of the left lower extremity.  

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant from 
exposure to asbestos, is denied.

REMAND

In a June 2008 letter, the Veteran's representative raised the 
issue of entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected disability.  
Specifically, the Veteran's representative states that the 
Veteran cannot work as a result of his service-connected 
condition.  In a May 2008 statement, the Veteran discusses how 
his breathing problems have affected his daily life.  

The Court has held that a request for TDIU, whether expressly 
raised by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the initial 
adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of an initial rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id. at 454.  

In a May 2008 lay statement, the Veteran discusses how his 
service-connected bilateral calcified pleural plaquing has 
affected his day to day tasks, how it has made it difficult for 
him to lift anything for too long a period of time, and how he 
can only walk about half a block before he has to stop and rest.  
The Veteran states that he feels handicapped "to do much of 
anything" because of his difficulty breathing due to his 
service-connected disability.  The Board observes that the 
Veteran's representative has explicitly stated that the Veteran's 
service-connected disability results in his inability to work.  
Thus the Board finds that a claim of entitlement to a TDIU is 
reasonably raised by the record.  In the July 2008, December 
2008, and September 2009 decisions, the Board referred the issue 
of TDIU to the RO for appropriate action.  However, the RO has 
not expressly adjudicated the issue of entitlement to a TDIU.  
The Veteran would therefore be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Accordingly, the claim for 
entitlement to TDIU must be remanded to the RO for adjudication 
prior to the rendering of a decision by the Board on this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must consider whether the Veteran 
is entitled to TDIU under the provisions of 
38 C.F.R. § 4.16, based on impairment 
attributable to his service-connected 
disorder.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In so doing, the RO may decide 
to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.  

2.  If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


